Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Inventive Concept 
	While it is the claims that define the metes and bounds of the scope of patent protection for the invention, it may be instructive to articulate what appears to be at least one “inventive concept”1 of the disclosure:  Media for filtering water in which particles of water-treating “active” material are held together by smaller particles of binder material.
	Such a concept is not new.2  USP 7293661 to Saaski describes a plurality of active particles stuck together by a relatively smaller amount of connecting binder shapes in discontinuous portions (col 3 65 – col 4 line 1, 32-36; col 5 lines 1 - 3).  In Fig 3B, binder 152 connects active particles 156 (col 5 lines 38+)..

    PNG
    media_image3.png
    698
    594
    media_image3.png
    Greyscale


	See also USP 8058201 to Martinez describing agglomerates of larger sorbent particles and small particles of interconnecting EVA binder (col 3 line 41; col 4 lines 26-44). 

    PNG
    media_image4.png
    582
    528
    media_image4.png
    Greyscale

	USP 6793866 to Kelly describes activated carbon block filters.
	USP 5767060 to Hanrahan is cited of interest.

    PNG
    media_image5.png
    405
    450
    media_image5.png
    Greyscale

	
Claim Construction Note
	Applicant states titanium oxide may be titanium dioxide or titanium tetraoxide   [0088] or sodium orthotitanate [0090].
	“Iron hydroxide” may be ferric hydroxide or iron oxyhydroxide α-FeOOH or goethite α-FeOOH (per USP 20160347633 to Lee (see reference’s claim 3)  or “synthetic α-FeOOH” (applicant’s specification) (see also USP 20080274043 to Schlegel (Lanxess Corp) or 

    PNG
    media_image6.png
    156
    142
    media_image6.png
    Greyscale

(Applicant’s application at [0099]).  Iron hydroxide may also be ferrous hydroxide, per USP 20200123372 to Takeshita at [0049].


Rejections Based on Prior Art
§103 - Obviousness
	 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 - 3, 6, 7, 14 are rejected under 35 U.S.C. 103 as being unpatentable over USP 20160090313 to Shaffer in view of USP 4155819 to Carlin alone or further in view of USP 20180339251 to Li.
USP 20160090313 to Shaffer describes a water filter comprising a manifold 110 and filtration cartridge 120 within the chamber 124 of which lies block filtration media 126 comprising activated carbon particles, nitrogen-enriched plastic binder, and metal scavengers which may include not just titanium dioxide, zeolite, or activated aluminum, but may also include other metal scavengers, (“ … etc.” at Shaffer [0024]).  Iron hydroxide is not described.
3, is known to be a “particularly effective metal scavenger” (col 5 line 34).
	It would have been obvious to have formulated Shaffer’s water filter medium with a plurality of metal scavengers, i.e., not only with titanium dioxide described by Shaffer, but also with iron hydroxide, because Carlin teaches that iron hydroxide is a “particularly effective” metal scavenger and because USP 20180339251 to Li teaches the use of a plurality of “metal scavengers” in water filtration media [0063].
	Shaffer’s filter housing comprises an inlet 112 and an outlet 114.

    PNG
    media_image7.png
    566
    640
    media_image7.png
    Greyscale

Any suitable relative amount of activated carbon and binder is disclosed (Shaffer at [0025]):  The proportions 60 – 90 wt% activated carbon and 10 – 40 wt % binder are merely exemplary.  There is no disclosure of the relative proportions of titanium dioxide and/or other metal scavengers.  
	It would have been obvious to have conducted routine experimentation to optimize the relative proportions of activated carbon, binder, titanium dioxide and iron hydroxide in the Shaffer filter medium.
	Per claim 2, the binder may comprise polyethylene [0023].
.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over USP 20160090313 to Shaffer in view of USP 4155819 to Carlin alone or further in view of USP 20180339251 to Li, as applied to claim 3 above, further in view of USP 20190152806 to Wang.
USP 20190152806 to Wang at [0027] suggests providing Shaffer’s filter medium, as modified by Carlin or by Carlin and Li, above, with a non-woven fabric netting of polypropylene fibers covering the external surface of an activated carbon block filter to provide a hybrid filter.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over USP 20160090313 to Shaffer in view of USP 4155819 to Carlin alone or further in view of USP 20180339251 to Li, as applied to claim 1 above, further in view of USP 20030034290 to Tochikubo.
Known cylindrical shaped hollow activated carbon block water filtration elements have a variety of sizes, i.e., axial lengths, outer diameters, and wall thicknesses.  As such, it would have been obvious to have selected dimensions particular for a given application, such as a filter having an outer dimeter of 122 mm, an inner diameter of 35 mm,3 as suggested by Tochikubo [0099].

s 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over KR20180064841 to Choi in view of either USP 7293661 to Saaski or USP 8058201 to Martinez.
	The discussion of KR20180064841 to Choi et al. (hereinafter “Choi”, LG Electronics) is based on an English language equivalent, i.e., USP 20190389740 to Choi. Choi describes a water filter 17 having an inlet 111 and outlet 112 (Fig. 4) and comprising a hollow cylindrical activated carbon block filter element 120.  The block comprises activated carbon [0022], 17-37% [0117] polyethylene binder [0100], synthetic iron hydroxide, i.e., α-FeOOH (aka, iron oxyhydroxide) [0089] – [0094], and titanium oxide, e.g., sodium orthotitanate (Fig. 5) [0022].  The combination of the iron hydroxide and the titanium orthotitanate makes up 10-30% of the filter block mixture [0117].
	The relative proportion of the Choi filter components are:
33-53% activated carbon [0177] reads on the claim 1-recited range of 40 – 50% activated carbon; 
17 – 37% binder [0117], does not read on the claim 1-recited range of 5 – 15% of binder;
7 – 21% synthetic iron hydroxide,4 i.e., α-FeOOH (aka, iron oxyhydroxide) [0114] [0117], reads on the claim 1-recited range of 10-20% iron hydroxide; and 
3 – 9% titanium oxide,5 e.g., sodium orthotitanate [0114] [0117], does not read on the claim 1-recited range of 30-40% titanium oxide.


    PNG
    media_image8.png
    139
    485
    media_image8.png
    Greyscale

	

    PNG
    media_image9.png
    1022
    377
    media_image9.png
    Greyscale
		
    PNG
    media_image10.png
    522
    371
    media_image10.png
    Greyscale

USP 7293661 to Saaski describes a plurality of active particles stuck together by a relatively smaller amount of connecting binder shapes in discontinuous portions (col 3 65 – col 4 line 1, 32-36; col 5 lines 1 - 3).  In Fig 3B, binder 152 connects active particles 156 (col 5 lines 38+)..

    PNG
    media_image3.png
    698
    594
    media_image3.png
    Greyscale


	See also USP 8058201 to Martinez describing agglomerates of larger sorbent particles and small particles of interconnecting EVA binder (col 3 line 41; col 4 lines 26-44). 

    PNG
    media_image4.png
    582
    528
    media_image4.png
    Greyscale

	It would have been obvious to have employed particles or “globules” of binder smaller than the size of the activated carbon, titanium oxide, and iron hydroxide in the Choi filter so that less binder could be used while still ensuring adequate bonding of the components together, and consequently adequate filter block rigidity, as well as lower pressure drop / less flow resistance, owing to the increased block porosity, as suggested by Saaski or Martinez.

§102 - Anticipation
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR20180064841 to Choi.
	Claim 7 reads:

    PNG
    media_image11.png
    132
    898
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    116
    907
    media_image12.png
    Greyscale

The discussion of KR20180064841 to Choi et al. (hereinafter “Choi”, LG Electronics) is based on an English language equivalent, i.e., USP 20190389740 to Choi. Choi describes a water filter 17 having an inlet 111 and outlet 112 (Fig. 4) and comprising a hollow cylindrical activated carbon block filter element 120.  The block comprises activated carbon [0022], 17-37% [0117] polyethylene binder [0100], synthetic iron hydroxide, i.e., α-FeOOH (aka, iron oxyhydroxide) [0089] – [0094], and titanium oxide, e.g., sodium orthotitanate (Fig. 5) [0022].  The combination of the iron hydroxide and the titanium orthotitanate makes up 10-30% of the filter block mixture [0117].


    PNG
    media_image9.png
    1022
    377
    media_image9.png
    Greyscale
		
    PNG
    media_image10.png
    522
    371
    media_image10.png
    Greyscale

One or skill would have had a reasonable expectation of success in making a suitably bonded and adequately rigid filter block in reducing binder from 17% to 15% upon adoption of the prior art suggestion to lower the relative proportion of binder. 

Prior Art Cited of Interest
USP 20060186052 to Seidel describes iron oxyhydroxide (α-FeOOH ) - doped ion exchangers for removing heavy metals from water:
 			
    PNG
    media_image13.png
    886
    734
    media_image13.png
    Greyscale


Some filter elements are designed to accommodate other structures or filtering materials within the hollow core, as shown, incidentally, by USP 20120228212 to Jian at [0019].  Jian describes carbon block cylinders having ID:OD of 0.375:1 or 1:2.7.
USP 20030034290 to Tochikubo also describes a block having a ID:OD ratio of 29:129, or 1:4.45. 
USP 20080110820 to Knipmeyer discusses filter block dimensions, including ID:OD ratios of  2 – (2*0.75):2 or 0.5:2 or 1:4 [0099].6  

    PNG
    media_image15.png
    657
    792
    media_image15.png
    Greyscale


USP 20160023144 to Fitzgerald describes use of ferric oxide or ferric hydroxide to treat arsenic-contaminated water (Fitzgerald at claim 6).  See also USP 20050133459 to Schulz at [0054].  See also USP 20170233274 to Kailasam at [0021].
USP 20210114949 to Sawant is cited for [0033]:

    PNG
    media_image16.png
    385
    410
    media_image16.png
    Greyscale


Claim 1 and KR20180064841 to Choi
	Claim 1 reads:

    PNG
    media_image17.png
    483
    890
    media_image17.png
    Greyscale

	The discussion of KR20180064841 to Choi et al. (hereinafter “Choi”, LG Electronics) is based on an English language equivalent, i.e., USP 20190389740 to Choi. Choi describes a water filter 17 having an inlet 111 and outlet 112 (Fig. 4) and comprising a hollow cylindrical activated carbon block filter element 120.  The block comprises activated carbon [0022], 17-37% [0117] polyethylene binder [0100], synthetic iron hydroxide, i.e., α-FeOOH (aka, iron oxyhydroxide) [0089] – [0094], and titanium oxide, e.g., sodium orthotitanate (Fig. 5) [0022].  The combination of the iron hydroxide and the titanium orthotitanate makes up 10-30% of the filter block mixture [0117].
	The relative proportion of the Choi filter components are:
33-53% activated carbon [0177] reads on the claim 1-recited range of 40 – 50% activated carbon; 
17 – 37% binder [0117], does not
7 – 21% synthetic iron hydroxide,7 i.e., α-FeOOH (aka, iron oxyhydroxide) [0114] [0117], reads on the claim 1-recited range of 10-20% iron hydroxide; and 
3 – 9% titanium oxide,8 e.g., sodium orthotitanate [0114] [0117], does not read on the claim 1-recited range of 30-40% titanium oxide.
Choi does not teach away from formulating the mixture from which the filter block is made with less than 17% binder, but rather alerts the practitioner of a risk, stating:

    PNG
    media_image8.png
    139
    485
    media_image8.png
    Greyscale

	
    PNG
    media_image9.png
    1022
    377
    media_image9.png
    Greyscale
		
    PNG
    media_image10.png
    522
    371
    media_image10.png
    Greyscale

USP 7293661 to Saaski describes a plurality of active particles stuck together by a relatively smaller amount of connecting binder shapes in discontinuous portions (col 3 

    PNG
    media_image3.png
    698
    594
    media_image3.png
    Greyscale

	See also USP 8058201 to Martinez describing agglomerates of larger sorbent particles and small particles of interconnecting EVA binder (col 3 line 41; col 4 lines 26-44). 

    PNG
    media_image4.png
    582
    528
    media_image4.png
    Greyscale

	It would have been obvious to have employed particles or “globules” of binder smaller than the size of the activated carbon, titanium oxide, and iron hydroxide in the Choi filter so that less binder could be used while still ensuring adequate bonding of the components together, and consequently adequate filter block rigidity, as well as lower pressure drop / less flow resistance, owing to the increased block porosity, as suggested by Saaski or Martinez.
a priori, however, was the extent to which the relative proportion of binder could have been reduced upon adoption of smaller binder particles without eventually falling victim to the same problem of inadequate bonding/rigidity Choi observes.  
	If it were possible through such modification suggested by Saaski or Martinez to reduce the proportion of binder from 17% to the indicated amount (below left column), then the remaining filter block components relative presence would be higher as indicated below (assuming maintenance of relative proportions among non-binder components):
Binder
Activated carbon
Iron hydroxide
Titanium oxide
17%
33-53%
7-21%
3-9%
15%
34-54%
7-21%
3-9%
10%
35-57%
8-23%
3-10%
5%
38-60%
8-24%
3-10%


	Accordingly, even if the hypothetical person having ordinary skill in the art were to have a reasonable expectation of success in reducing the relative proportion of binder to as low as 5% in Choi given the Saaski / Martinez suggestion to use smaller and less binder, the resulting proportion of titanium oxide, at 3 – 10%, would not have read on the claim 1-recited range of 30 – 40% of the filter block.
	By this reasoning, the combination of Choi and Saaski or Choi and Martinez does not support the obviousness of applicant’s claim 1 invention.
2) on iron oxide and/or iron oxyhydroxide granules, but without disclosing the relative proportion of the titanium and iron species.
	
Claims not rejected over prior art 
	Objection is made to claims 8 – 9 for dependence on a rejected base claim, but would be allowable if presented in independent form. 
	Claims 10 and 16 are allowable.  In Choi, the combination of iron hydroxide and the titanium oxide, e.g., titanium orthotitanate, is 10 – 30% and the activated carbon is 33 – 53%.  The mass ratio of the combination of the iron and titanium species to the activated carbon is 30:53 or ~57%, not 100 – 110% as required by claim 10.  The prior art does not suggest modification of these proportions.
	Claims 11 and 17 are allowable.  Choi discloses an iron hydroxide:titanium oxide ratio as 7:3.  The prior art does not suggest otherwise, so the relative weight of titanium oxide (9%) is not greater than the relative weight of iron hydroxide (21%).   In Choi, the  relative weight of the binder (17-37%) is not less than the weight of at least the titanium oxide (9%), and the prior art does not suggest otherwise.
	Claims 13 and 19 are allowable. The prior art does not describe or suggest substantially equal relative weights of binder and iron hydroxide in a carbon block filter comprising activated carbon, binder, iron hydroxide, and titanium oxide.

/CHESTER T BARRY/Primary Examiner, Art Unit 1779                                                                                                                                                                                                        571-272-1152



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 At [0018]:
        
    PNG
    media_image1.png
    129
    491
    media_image1.png
    Greyscale

        
        2 Saaski at col 5:
        
        
    PNG
    media_image2.png
    181
    513
    media_image2.png
    Greyscale

        3 ID:OD ratio of 35:122 or about 1:3.5
        4 Choi discloses 10 – 30% comprised of the titanium oxide and the iron hydroxide with the preferred ratio of the former to the latter compound at 3:7.  Also, at Embodiment 1:  6% (5.7 g / 95 g) sodium orthotitanate and 14% (13.3 g / 95 g) iron hydroxide.
        5 See previous footnote.
        6 Knipmeyer at [0099]:
        
        
    PNG
    media_image14.png
    90
    482
    media_image14.png
    Greyscale

        7 Choi discloses 10 – 30% comprised of the titanium oxide and the iron hydroxide with the preferred ratio of the former to the latter compound at 3:7.  Also, at Embodiment 1:  6% (5.7 g / 95 g) sodium orthotitanate and 14% (13.3 g / 95 g) iron hydroxide.
        8 See previous footnote.